Citation Nr: 0534314	
Decision Date: 12/19/05    Archive Date: 12/30/05

DOCKET NO.  03-22 981	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in No. Little Rock, Arkansas


THE ISSUE

Entitlement to an apportionment of the veteran's nonservice-
connected pension benefits.


ATTORNEY FOR THE BOARD

David A. Saadat




INTRODUCTION

The veteran had active military service from December 1960 to 
March 1966, and the appellant is his spouse.

This case comes to the Board of Veterans' Appeals (Board) 
from a July 2002 RO determination denying the appellant's 
claim for an apportionment of the veteran's nonservice-
connected pension, and was previously remanded in June 2004 
and August 2005.  The Board vacated the August 2005 remand in 
a separate decision, and is (in this decision) addressing the 
claim on its merits.  


FINDINGS OF FACT

1.  By a September 1998 rating decision, the RO (in pertinent 
part) granted the veteran entitlement to a nonservice-
connected pension; in June 2000, the appellant was allowed an 
apportionment derived from this pension.

2.  The veteran's nonservice-connected pension benefit 
payments (and the appellant's apportionment thereof) were 
discontinued as of July 1, 2002.


CONCLUSION OF LAW

An apportionment of nonservice-connected pension benefits is 
denied as a matter of law.  38 U.S.C.A. §§ 1521, 5307 (West 
2002); 38 C.F.R. §§ 3.450, 3.451 (2005); Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994). 




REASONS AND BASES FOR FINDINGS AND CONCLUSION

By a September 1998 rating decision, the RO (in pertinent 
part) granted entitlement to a nonservice-connected pension.  
See 38 U.S.C.A. § 1521.  In a letter sent to the veteran 
later that month, the RO advised the veteran that he was 
entitled to $952.00 monthly.

In a March 2000 letter, the appellant (the veteran's spouse) 
said she had been abandoned by the veteran in February 2000 
and that she had no income.  She requested apportionment.  In 
a June 2000 Special Apportionment Decision, the RO allowed 
her an apportionment of $232.00, effective April 1, 2000.  

An apportionment may be paid if the veteran is not residing 
with his or her spouse and the veteran is not reasonably 
discharging his responsibility for the spouse's support.  38 
C.F.R. § 3.450.  A claimant need not establish the existence 
of hardship in order to obtain an apportionment under 38 
C.F.R. § 3.450.  See Hall v. Brown, 5 Vet. App. 294 (1993).

A "special" apportionment may be paid where hardship is 
shown to exist but compensation may be apportioned between 
the veteran and his or her dependents on the basis of the 
facts of the individual case as long as it does not cause 
undue hardship to the other persons in interest.  In 
determining the basis for special apportionment, 
consideration is to be given to such factors as the amount of 
VA benefits payable, other income and resources of the 
veteran and those dependents in whose behalf the 
apportionment is claimed, and the special needs of the 
veteran, his or her dependents, and the apportionment 
claimants.  Ordinarily, apportionment of more than 50 percent 
of a veteran's benefits would constitute undue hardship on 
him or her while apportionment of less than 20 percent of his 
or her benefits would not provide a reasonable amount for any 
apportionee.  See 38 C.F.R. § 3.451. 

However, as indicated in a letter from the RO to the veteran 
dated on May 1, 2003, his nonservice-connected pension 
benefit payments were discontinued as of July 1, 2002.  That 
was also the effective date of termination of the appellant's 
apportionment (as indicated in a June 2003 statement of the 
case).  There is no evidence in the claims file that, since 
July 1, 2002, nonservice-connected pension benefit payments 
for the veteran have been resumed.  The problem with the 
appellant's claim is that there is simply nothing to 
apportion.  

In a case in which the law and not the evidence is 
dispositive, the claim should be denied or the appeal to the 
Board terminated as a consequence of the absence of legal 
merit or lack of entitlement under the law.  Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).  In this case, the law 
and not the evidence is indeed dispositive.  The appellant's 
claim (that she is entitled to an apportionment of the 
veteran's now nonexistent pension payments) lacks legal merit 
and entitlement under the law and accordingly cannot be 
granted.

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, do not apply 
in this case.  The VCAA set forth obligations and 
implementing procedures by which VA was to assist claimants 
in the development of the evidence.  In this case, any such 
development would be unnecessary because the law (and not the 
evidence) is dispositive. 

ORDER

An apportionment of nonservice-connected pension benefits is 
denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


